Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 21, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  154665 & (19)                                                                                    Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  JENNIFER GRZEBYK, Guardian of                                                                                      Justices
  CEDRIC GRZEBYK, a legally
  incapacitated person,
                Plaintiff-Appellee,
  v                                                                SC: 154665
                                                                   COA: 333707
                                                                   Oakland CC: 2015-148519-NF
  AUTOMOBILE CLUB INSURANCE
  ASSOCIATION,
           Defendant-Appellant.

  ____________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the September 23, 2016 order of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 21, 2016
         a1214
                                                                              Clerk